358 F.2d 723
Junior PIGOTT, Viola Pigott and W. H. Watkins, Appellants,v.TEXACO, INC., et al., Appellees.
No. 22126.
United States Court of Appeals Fifth Circuit.
March 29, 1966.

Bonner R. Landman, Athens, Tex., L. Arnold Ryle, Marvin A. Cohen, Jackson, Miss., for appellants, Watkins, Pyle, Edwards & Ludlam, Jackson, Miss., of counsel.
Bernard Callender, Columbia, Miss., Garner W. Green, Joshua Green, Forrest B. Jackson, Lemuel O. Smith, Jr., Jackson, Miss., Breed O. Mounger, Tylertown, Miss., for appellees, Green, Green & Cheney, Jackson, Miss., of counsel.
Before RIVES and THORNBERRY, Circuit Judges, and GARZA, District judge.
PER CURIAM:


1
This appeal arises from an action of interpleader filed by Texaco, Inc., under 28 U.S.C. 1335, to determine the ownership of an overriding royalty interest.  The facts involved in this dispute have been fully discussed in the District Court opinion.  Texaco, Inc. v. Pigott, et al., S.D.Miss.1964, 235 F. Supp. 458.


2
The basic premise of appellants' position is that in this case a corporation and its stockholders are to be treated as if they were identical.  The law is well established in Mississippi that a corporation 'is an entity separate and distinct from its stockholders * * *,' Illinois Cent. R.R. v. Mississippi Cotton Seed Products Co., 1933, 166 Miss. 579, 589, 148 So. 371, 372, and no basis has been shown for disregarding that entity.


3
We have considered appellants' other contentions and have found them without merit.


4
Affirmed.